Citation Nr: 1308611	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an upper respiratory disability, claimed as sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The RO rating decision denied service connection in part for a breathing condition, which had been claimed as a residual of asbestos exposure during service.  At the time this was a reasonable interpretation of the Veteran's claim.  On VA Form 21,526 dated in August 2008 the Veteran specifically indicated that he had been exposed to asbestos during service.  In October 2008, he submitted copies of private medical records which showed that medical evaluation for an asbestos-related pulmonary disability had been conducted.  On his May 2009 notice of disagreement he referenced being "diagnosed with scar tissue on his lungs that I can only associate with being in Vietnam."  He did not make any assertions on his May 2010 substantive appeal, VA Form 9.  However, at the October 2012 hearing the Veteran testified that his claim was for an upper respiratory disability of the sinuses, not a pulmonary, lung, or asbestos-related disability.  The Board has recharacterized the breathing issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).




REMAND

The record reflects that the Veteran is in receipt of disability benefits from the U.S. Railroad Retirement Board.  A copy of all records pertaining to his award of those benefits should be obtained as they may have a bearing on the Veteran's claims for service connection.  

The Veteran testified that he had sinus surgery in 1971 at a VA hospital in Cincinnati, Ohio.  Further development to obtain any available records of this VA treatment is also in order.  

VA Compensation and Pension examinations for the Veteran's claimed disabilities should be conducted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Send a letter to the Veteran and his representative informing them of the evidence needed to establish entitlement to service connection for upper respiratory disorder, claimed as sinusitis, the information and evidence that the Veteran should provide, and the assistance that VA will provide to obtain evidence on his behalf. 

2.  Undertake appropriate development to obtain from the U.S. Railroad Retirement Board the records pertinent to the appellant's claim for disability benefits as well as the medical records relied upon concerning that claim.  All efforts to obtain this evidence should be documented if the requested records are not obtained.  

3.  Undertake appropriate development to obtain any available records pertaining to the veteran's treatment at VA hospital in Cincinnati, Ohio in 1971, including any records related to sinus surgery conducted in approximately March 1971.  All efforts to obtain the records should be documented if the requested records are not obtained.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed headache disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify any headache disorders that have been present during the pendency of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian unless there is affirmative evidence to the contrary.

The rationale for each opinion expressed must also be provided.

5.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed upper respiratory disability, to include any sinus disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify any upper respiratory disorders that have been present during the pendency of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian unless there is affirmative evidence to the contrary.

The rationale for each opinion expressed must also be provided.

6.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed back disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify any back disorders that have been present during the pendency of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian unless there is affirmative evidence to the contrary.

The rationale for each opinion expressed must also be provided.

7.  Undertake any other development determined to be warranted based upon the findings resulting from the above actions. 

8.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

9.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

